            Case 2:20-cv-00252-JCM-EJY Document 8 Filed 03/05/20 Page 1 of 2


     RILEY A. CLAYTON
1    Nevada Bar No. 05260
     rclayton@lawhjc.com
2    KATHY McCARTHY
     Nevada Bar No. 11204
3    kmccarthy@lawhjc.com
4
            HALL JAFFE & CLAYTON, LLP
5           7425 PEAK DRIVE
            LAS VEGAS, NEVADA 89128
6           (702) 316-4111
            FAX (702)316-4114
7
     Attorneys for Defendant,
8    State Farm Mutual Automobile Insurance Company
9

10                              UNITED STATES DISTRICT COURT

11                                      DISTRICT OF NEVADA

12                                                           CASE NO.: 2:20-cv-00252-JCM-EJY
     WILLIAM O. HENDERSON; ROBERT E.
13   WRIGHT; and JAMILLA SAYLES,
                                                             STIPULATION AND ORDER TO
14                                                           EXTEND TIME FOR DEFENDANT
                           Plaintiff,                        STATE FARM TO FILE ITS
15                                                           OPPOSITION TO PLAINTIFFS’
     vs.                                                     MOTION TO REMAND TO STATE
16
                                                             COURT (Doc. 5).
17   STATE FARM MUTUAL AUTOMOBILE
     INSURANCE COMPANY; DOES 1 through X; and (First Request)
18   ROE CORPORATIONS XI through XX,
19                 Defendants.
            Pursuant to LR IA 6-2, Defendant, State Farm Mutual Automobile Insurance Company,
20
     through its attorney, Hall Jaffe & Clayton, LLP, and Plaintiffs, William O. Henderson, Robert E.
21
     Wright, and Jamilla Sayles, through their attorney, Eglet Adams, hereby submit this Stipulation
22
     and Order to Extend Time for Defendant State Farm to File Its Opposition to Plaintiffs’ Motion
23
     for Remand to State Court (Doc. 5), which was filed on February 24, 2020.
24
            The basis for this request stems from State Farm’s need to review and select the key
25
     documents from the claims file to support its forthcoming opposition to the motion for remand.
26
     More specifically, in responding to the pending motion for remand, State Farm is obligated to
27
     provide “summary judgment” type of evidence to establish whether the potential amount in
28

                                               PAGE 1 OF 2
             Case 2:20-cv-00252-JCM-EJY Document 8 Filed 03/05/20 Page 2 of 2



1    controversy exceeds the $75,000. To accomplish this task, State Farm needs sufficient time to

2    review the claims file, which involves reviewing the injury claims of three separate individuals,

3    and which contains over 4000 pages, to select those medical records, demand letters, and other

4    documents that support an amount in controversy in excess of $75,000. Thus, additional time,

5    i.e., one additional week, is necessary for State Farm’s counsel to accomplish this task. This

6    request is not made for purposes of delaying these proceedings but is made in good faith given

7    the unique factors of this case discussed above. With the one-week extension, State Farm’s

8    Opposition would be due on Thursday, March 16, 2020. This is State Farm’s first request for

9    an extension of the deadlines to file its Opposition to the Plaintiffs’ Motion to Remand to State

10   Court, and the first stipulation submitted by the parties.

11   Dated this ____ day of March, 2020.            Dated this ___ day of March, 2020
12   HALL JAFFE & CLAYTON, LLP                      EGLET ADAMS
13   /s/ Riley A. Clayton                           /s/ Ashley Kabins
14   _____________________________                  _________________________________
     RILEY A. CLAYTON                               TRACY A. EGLET
15   Nevada Bar No. 005260                          Nevada Bar No. 6419
     KATHY McCARTHY                                 ASHLEY KABINS
16
     Nevada Bar No. 11204                           Nevada Bar No. 15057
17
     7425 Peak Drive                                400 S. Seventh Street, 4th Floor
     Las Vegas, Nevada 89128                        Las Vegas, Nevada 89191
18   Attorneys for Defendant                        Attorneys for Plaintiffs

19
                                            ORDER
20
                                            IT IS SO ORDERED:
21

22                                          _________________________________
                                            UNITED STATES DISTRICT JUDGE
23
                                                     March 9, 2020
24                                          Dated: ______________________
25

26

27

28

                                                 PAGE 2 OF 2
